Citation Nr: 1546782	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-45 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a myeloproliferative disorder, diagnosed as essential thrombocytosis/thrombocythemia (claimed as leukemia), as due to herbicide exposure.

2.  Entitlement to service connection for hypertension as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to May 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Baltimore, Maryland Department of Veteran Affairs (VA) Regional Office (RO).  When this case was previously before the Board in December 2014, it included claims of service connection for psychiatric and kidney disabilities.  However, the Board decided those matters; therefore, they are no longer before the Board.  The issues now before the Board were remanded for further development by a different Veterans Law Judge (VLJ); they are now before the undersigned.


FINDINGS OF FACT

1.  Nothing suggests the Veteran had any complaints, treatment, or diagnoses related to myeloproliferative disorder in service; he is presumed to have been exposed to herbicides in Vietnam; however, his myeloproliferative disorder does not constitute a disease which is presumptively related to such exposure under 38 C.F.R. § 3.309(e); it was not manifested during service or in the first postservice year; and it is not shown to be otherwise related to his military service, to include as directly related to herbicide exposure.

2.  Nothing suggests the Veteran had any complaints, treatment, or diagnoses related to hypertension in service; he is presumed to have been exposed to herbicides in Vietnam; however, his hypertension is not a disease which is considered presumptively related to such exposure under 38 C.F.R. § 3.309(e); hypertension was not diagnosed or manifested in service or the first postservice year; and it is not shown to be otherwise related to his military service, to include as directly related to herbicide exposure.



CONCLUSIONS OF LAW

1.  Service connection for myeloproliferative disorder (diagnosed as essential thrombocytosis/thrombocythemia) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in November 2006, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the March 2015 supplemental statement of the case (SSOC).  No new, relevant evidence has been received since that SSOC.  The Veteran has not alleged that any notice was less than adequate.  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board acknowledges that certain private postservice treatment records may remain outstanding, but the Board has already remanded the matter seeking the information and releases needed to obtain updated records of such treatment, and there has been no response.  Notably, the duty to assist is not a one-way street, and the ultimate burden is on the Veteran to ensure that pertinent records of private treatment are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  In addition to that, the December 2014 remand also sought updated VA treatment records and VA hematological and cardiovascular examinations to assess the nature and likely etiology of the disabilities on appeal.  VA examinations were conducted in October 2013 and March 2015 (pursuant to the December 2014 remand).  Together, the reports of those examinations reflect a thorough review of the relevant records and medical history, and include rationale supporting the opinions provided with citation to medical principles and authorities.  Therefore, the Board finds the AOJ has substantially complied with the prior remand directives and there is adequate medical evidence of record to support a decision on the merits.  Critically, the Veteran has not identified any additional pertinent evidence that remains outstanding; VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

Certain chronic diseases, to include hypertension, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Certain listed diseases may also be service-connected on a presumptive basis as due to exposure to herbicides during service if manifested in a Veteran who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  A Veteran who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 shall be presumed to have been so exposed during such service.  38 C.F.R. § 3.307(a)(6)(iii).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Myeloproliferative Disorder (MPD)

The Veteran contends that his current MPD, characterized specifically as essential thrombocytosis/thrombocythemia (ET), is due to herbicide exposure while serving in the Republic of Vietnam.  Specifically, he has repeatedly alleged that MPD is merely another name for leukemia, is an "Asian" disease, and that he contracted it from the soil and air in Vietnam.

STRs are silent for any complaints, treatment, or diagnoses related to such disability, and notably, his separation examination was normal.  Although the Veteran did report several complaints (none of which were related to cardiovascular problems), the examining physician at the time indicated that all reported problems were checked, and no significant abnormalities were found.  

September 2006 private records document the initial diagnosis of MPD/ET following a bone marrow biopsy conducted by a Dr. Katzen.  Test results also indicate that there was no phenotypic evidence of non-Hodgkin lymphoma or clonal plasma cells.  Thereafter, private and VA records are replete with notations of diagnoses and continued treatment for MPD/ET.  A February 2008 private record indicates his MPD was asymptomatic at the time.  

On March 2015 VA examination, the diagnosis was confirmed.  However, the examiner, a board-certified oncologist, specifically ruled out the possibility that such disability was of the nature or type contemplated in VA regulations regarding diseases presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Specifically, he clarified that the Board had correctly identified the Veteran's disease as MPD, but seemed to be confused as to the differences between myeloproliferative blood diseases and lymphoproliferative blood diseases.  He explained that, while some lymphoproliferative blood diseases are presumptively service connected as a result of exposure to herbicide agents, no myeloproliferative blood diseases have been so characterized by the Institute of Medicine (IOM) or VA.  The Veteran's specific diagnosis of ET is a relatively rare disorder characterized by an overproduction of platelets, and is of the general class of MPDs, which the examiner noted are entirely distinct from B-cell lymphoproliferative disorders (e.g., non-Hodgkin's lymphoma, chronic B-cell lymphocytic leukemia, and hairy cell leukemia, which are all listed under § 3.309(e)).  Although ET may develop into acute myeloid leukemia or a condition known as myelofibrosis in very rare cases, such has not occurred in the Veteran's case, and even if it had, the resultant conditions are not B-cell lymphocyte disorders.  The most recent IOM review in 2012 stated that there was "sufficient evidence of an association [with] exposure to herbicides in: Non-Hodgkin lymphoma; chronic lymphocytic leukemia (including hairy cell leukemias and other chronic B-cell leukemias); and Hodgkin lymphoma chloracne."  It also stated that there was "inadequate or insufficient evidence" for diseases including leukemia (other than chronic B-cell leukemias) and "cancers at other and unspecified sites."  Therefore, the examiner opined that it was less likely than not that the Veteran's MPD/ET was etiologically related to his military service, to include as a result of herbicide exposure.

At the outset, the Board notes that the Veteran's claim is predicated entirely on the theory that his MPD/ET is related to herbicide exposure during service in Vietnam, although the Board will consider all theories of entitlement.  It is not in dispute that the Veteran has a current diagnosis of MPD/ET.  Similarly, as the Veteran's service records confirm he served in the Republic of Vietnam, exposure to herbicides is conceded under 38 C.F.R. § 3.307(a)(6)(iii).  Notably, there is no evidence or allegation of any other in-service injury or event to which such disability could potentially be related.  Furthermore, MPD and ET are not chronic diseases under 38 C.F.R. § 3.309(a), and even if they were, there is no evidence or allegation that such disability manifested within the first postservice year.  Therefore, service connection is precluded on a presumptive basis for MPD/ET as a chronic disease under 38 C.F.R. § 3.309(a).  Thus, the only issue to be resolved here is whether or not, either by virtue of a presumption or otherwise, his current MPD/ET is related to service, to include the conceded herbicide exposure during service.

To that end, the Board notes that neither MPD nor ET are listed as diseases which are presumptively related to herbicide exposure under 38 C.F.R. § 3.309(e).  However, that does not bar the Veteran from otherwise showing that his disability medically qualifies for the application of the relevant presumption or is otherwise related to service.  In that respect, while the Board acknowledges the Veteran's several claims that MPD is simply another name for leukemia, such a determination is a medical question beyond the scope of lay opinion or observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Therefore, particularly considering he does not cite to any supporting medical literature (despite his implicit claims that such exist), his opinion is not probative evidence in the matter.  In contrast, the March 2015 VA examiner is a specialist in oncology.  In addition, his negative opinion is extremely well-articulated with citation to medical principles distinguishing myeloproliferative blood diseases from the lymphoproliferative blood diseases which are considered presumptively due to herbicide exposure under the regulations, as well as to medical literature (most notably the IOM reports on Agent Orange) which indicate a lack of evidence supporting a similar relationship for myeloproliferative diseases.  Therefore, that opinion is highly probative, and as there is no other competent medical evidence to the contrary, it is also persuasive.  Consequently, the opinion serves to simultaneously distinguish the Veteran's MPD/ET as not constituting an already enumerated disease for which service connection is presumed as due to herbicide exposure, and to show that there is nothing suggesting it may otherwise be directly related to service, to include herbicide exposure.  Thus, service connection is not warranted on any basis, to include as either presumptively or directly due to herbicide exposure.

Hypertension

Just as with his MPD/ET, the Veteran also contends that his hypertension is related to herbicide exposure during service in Vietnam.  However, unlike his MPD, the Veteran does not make particularly specific allegations regarding the etiology of his hypertension.

STRs are silent as to any complaints, treatment, or diagnoses related to hypertension.  On separation examination, his blood pressure was normal, and no abnormalities were noted.  The first documented diagnosis of hypertension is in an October 1991 private record.  Thereafter, VA and private records alike document continued diagnoses and treatment for hypertension.  An October 2013 VA examination report indicates that the Veteran has hypertension with hypertensive heart disease, and opined that neither hypertensive heart disease nor ischemic heart disease (if it were present) would be likely to be causally related to the Veteran's military service.  A contemporaneous Disability Benefits Questionnaire indicates the "hypertensive heart disease" referenced was left ventricular hypertrophy.  No rationale was provided for the opinion given.

On March 2015 VA examination, the examiner confirmed the diagnosis of hypertension, but specifically ruled out a relationship between such and the Veteran's herbicide exposure.  In particular, the examiner first noted that hypertension is not classified in the regulations as having a presumptive association with herbicide exposure, which is reflected in the most recent IOM report on Agent Orange indicating that "evidence suggests an association...but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Based on that, the examiner found it impossible to make a medically defensible statement that hypertension is at least as likely as not due to such exposure.  Put simply, he stated that there is no evidence in the IOM study supporting a causal relationship between exposure and development of hypertension.

As with the prior analysis, the Board again notes that the Veteran's claim for hypertension is also entirely predicated on an alleged relationship to herbicide exposure during his service in Vietnam.  Also as above, the evidence clearly shows the Veteran has a present diagnosis of hypertension and herbicide exposure is conceded based on his service in Vietnam.  However, the evidence is entirely silent as to any other in-service injuries or events to which his current hypertension could be related, and nothing suggests that hypertension was manifested during service or in the first postservice year.  The earliest documented diagnosis of such disability is dated in 1991.  Therefore, there is no basis for awarding service connection as otherwise directly related to service, or on a presumptive basis as a chronic disease listed under 38 C.F.R. § 3.309(a).  Consequently, the only issue remaining to resolve is whether or not the Veteran's current hypertension may be directly or presumptively related to his herbicide exposure in service.

First, the Board notes that hypertension is not listed as a disease under 38 C.F.R. § 3.309(e), and therefore presumptive service connection does not apply in this case.  However, this does not preclude the Veteran from showing that his hypertension is otherwise directly related to herbicide exposure.  In that respect, while the Board again acknowledges the Veteran's allegations of a positive relationship between the two, whether one actually exists is a medical question requiring expertise, and is beyond the scope of lay observation.  Jandreau, 492 F.3d at 1377.  Here, the Board first notes that the October 2013 medical opinion is not supported by any rationale or explanation, and is therefore not probative.  In any case, even if it were, the opinion does not support the Veteran's claim.  

The only probative medical opinion of record is the March 2015 VA examiner's negative opinion indicating that the IOM's most recent report on Agent Orange includes nothing that would allow for a medically defensible finding of even the probability of a causal relationship between herbicide exposure and the development of the Veteran's hypertension.  As that opinion includes a complete rationale that cites to supporting medical literature, it is highly probative evidence in this matter.  Absent any other competent medical evidence to the contrary, the Board finds it is also persuasive.  Therefore, service connection is not warranted for hypertension on any basis, to include as either presumptively or directly due to herbicide exposure.

Accordingly, as the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule does not apply, and the appeal must be denied as to both matters.  Gilbert, 1 Vet. App. at 55.


ORDER

The appeal is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


